Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Response After Final Action dated November 14, 2021 is acknowledged.

After Final Consideration Pilot Program 2.0
Applicant’s request for consideration under the AFTER FINAL CONSIDERATION PILOT PROGRAM 2.0 (AFCP 2.0) is acknowledged but denied because the submission includes a broadening amendment to at least one independent claim (e.g., claim 1).  Therefore, the response is being reviewed under pre-pilot practice and will not be entered for purposes of Appeal.  See MPEP § 714.13 III.  

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s assertion that Pesaro references triethyl citrate in a “long list of hydrophilic solvents” is unpersuasive because it is of no moment how many hydrophilic solvents Pesaro teaches.   The selection of a known material based on its suitability for its intended use is prima facie obvious.  See MPEP § 2144.07.  Nonetheless, an embodiment of the preservative mixture of Pesaro comprises / requires triethyl citrate as set forth in the rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633